DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haverkamp (DE102008026378) in view of Ehrecke (US Patent No. 6.397,571).
Regarding claim 1, Haverkamp teaches A work machine comprising: 
a supporting structure; (1, 2 figure 1 forage harvester chassis)
a harvester assembly coupled to the supporting structure; (element figure 1 attached to 3)
ground engaging mechanisms coupled to the supporting structure; (3 figure 1)
a tank coupled to the supporting structure and configured to contain harvested crop harvested by the harvester assembly; (11 figure 1 discharge chute that will eject crops into known tanks see US Patent 8,781,694 figure 1 for evidentiary support)
(14 figure 1) configured to drive rotation of the ground engaging mechanisms to move the supporting structure during operation of the work machine; 
a controller (19 figure 1 paragraph 27) operatively coupled to the engine, the controller including a memory and a first power curve and a second power curve stored in the memory, the second power curve having a lesser power level relative to the first power curve over a range of engine speeds; 
an operator input device (23 figure 2 operating element paragraph 32) operatively coupled to the controller and configured to send signals to the controller; 
wherein the controller is configured to operate the engine, in response to signals received from the operator input device, in: (i) a nominal mode associated with the first power curve (23 paragraph 27 op element to change engine power paragraph 32. First power curve LS1 figure 2 paragraph 29 engine harvest power levels); (ii) a reserve mode (23 paragraph 27 paragraph 32 LS5 figure 2 paragraph 29) associated with the second power curve; and (iii) an automatic mode (cruise control paragraph 29) associated with the first power curve and the second power curve; 
wherein, in the automatic mode, the controller is configured to change operation of the engine from operation in accordance with the first power curve (LS1) to operation in accordance with the second power curve (LS5) in response to at least one sensed factor associated with the harvested crop (paragraph 29-31 drive motor speed n). 
Haverkamp does not explicitly teach however Ehrecke teaches a crop sensor operatively coupled to the controller and configured to identify an amount of harvested crop in the tank (harvesting assembly column 2 line 10-15 include grain platform, pickup platform, or, examiner interprets, any additional load)
wherein the at least one sensed factor associated with the harvested crop includes the amount of harvested crop in the tank (column 3 line 5-25, 35-45 ECU stores at least 2 power curves… higher horsepower first power curve and lower horsepower 2nd curve… grain platform signal (or the like) is the higher horsepower first curve for an increased load… detection can be automatically sensed via a electronic hookup between the harvesting assembly and combine).
Ehrecke column 1 line 40-45).
Regarding claim 3, Haverkamp does not explicitly teach however Ehrecke teaches wherein the crop sensor is configured to identify a flow rate of harvested crop into the tank; and wherein the at least one sensed factor associated with the harvested crop further includes the flow rate of harvested crop into the tank (column 3 line 35-45; senses moisture content which affects load; flow rate of harvest is also directly related to engine load which would make it obvious that flow rate can be a sensed factor).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Haverkamp based on the teachings of Ehrecke to teach wherein the crop sensor is configured to identify a flow rate of harvested crop into the tank; and wherein the at least one sensed factor associated with the harvested crop further includes the flow rate of harvested crop into the tank. The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).
Regarding claim 4, Haverkamp does not explicitly teach however Ehrecke teaches comprising a moisture sensor operatively coupled to the controller and configured to identify the moisture level of harvested crop in the tank; wherein the at least one sensed factor associated with the harvested crop includes the moisture level of harvested crop in the tank (column 3 line 35-45).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Haverkamp based on the teachings of Ehrecke to teach comprising a moisture sensor operatively coupled to the controller and configured to identify the moisture level of harvested crop in the tank; wherein the at least one sensed factor associated with the harvested crop includes the moisture level of harvested crop in the tank. The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).
Regarding claim 5, Haverkamp does not explicitly teach however Ehrecke teaches further comprising an unloading device coupled to the engine and arranged to contact harvested crop contained in the tank; wherein the unloading device is configured to be switched on and off, (column 3 line 20-30 havest assembly detector can be a simple 2 position switch)
wherein the unloading device is configured to remove harvested crop from the tank when switched on; and (column 2 line 10-15 harvesting configuration include grain platform, corn head, row crop, which examiner interprets to all affect engine load)
wherein, in automatic mode, the controller is configured to change operation of the engine from operation in accordance with the first power curve to operation in accordance with the second power curve prior to the unloading device being switched on (column 3 line 20-30; electronic hookup. Column 3 line 5-20 electronic hookup column 2 line 5-20 state first and 2nd power curve).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Haverkamp based on the teachings of Ehrecke to teach the limitations above. The motivation would be The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).
Regarding claim 6, Haverkamp does not explicitly teach however Ehrecke teaches wherein the controller includes a third power curve stored in the memory that has a greater power level over the range of engine speeds relative to the first power curve; 
wherein the controller is configured to operate the engine in a boost mode associated with the third power curve; and 
wherein the controller is configured to change operation of the engine from operation in accordance with the second power curve to operation in accordance with the third power curve when the unloading device is switched on (column 3 line 35-45 first and 2nd power curve can complete a family of power curve which include a third power curve. In addition see Haverkamp LS2-LS4 figure 1 and paragraph 29-31).
 The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).

Regarding claim 7, Haverkamp teaches wherein the controller includes a plurality of additional power curves stored in the memory, each additional power curve of the plurality of additional power curves having a power level between that of the first power curve and the second power curve over the range of engine speeds; and (LS2-LS4 figure 1)
wherein, in automatic mode, the controller is configured to change operation of the engine from operation in accordance with the first power curve to operation in accordance with each additional power curve successively, and subsequently, to operation in accordance with the second power curve in response to at least one sensed factor associated with the harvested crop (paragraph 29-31).
Regarding claim 8, Haverkamp does not explicitly teach however Ehrecke teaches wherein the harvester assembly is one of a grain harvester for harvesting grain and a corn harvester for harvesting corn; 
and wherein the work machine further comprises a harvester sensor operatively coupled to the controller and configured to identify whether the harvester assembly is a grain harvester or a corn harvester (column 2 line 9-15 harvesting configuration column 3 line 20-30 electronic hookup).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Haverkamp based on the teachings of Ehrecke to teach the limitations above. The motivation would be The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).

Regarding claim 9, Haverkamp does not explicitly teach however Ehrecke teaches wherein the controller includes a first supplementary power curve and a second supplementary curve stored in the 
wherein the difference in power level of the first supplementary power curve relative to the second supplementary power curve over the range of engine speeds is greater than the difference in power level of the first power curve relative to the second curve over the range of engine speeds;  (column 3 line 30-40 family of power curves in regard to different in power level this is easily modified and obvious to to further match engine load to ECU. Additionally see Haverkamp LS2-LS4 figure 1 and paragraph 29-31)
wherein, in automatic mode, the controller is configured to change operation of the engine from operation in accordance with the first supplementary power curve power curve to operation in accordance with the second supplementary curve power curve in response to at least one sensed factor associated with the harvested crop; (column 3 line 30-40)
wherein, in automatic mode, in response to determining that the harvester assembly is a grain platform, the controller is configured to operate the engine in accordance with the first power curve and subsequently the second power curve; and (column 3 line 5-35)
wherein, in automatic mode, in response to determining that the harvester assembly is a corn header, the controller is configured to operate the engine in accordance with the first supplementary power curve power curve and subsequently the second supplementary curve power curve (column 3 line 5-20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Haverkamp based on the teachings of Ehrecke to teach wherein the controller includes a first supplementary power curve and a second supplementary curve stored in the memory, the second supplementary curve power curve having a lesser power level relative to the first supplementary power curve power curve over the range of engine speeds; wherein the difference in power level of the first supplementary power curve relative to the second supplementary power curve over the range of engine speeds is greater than the difference in power level of the first power curve relative to the second curve Ehrecke column 1 line 40-45).
Regarding claim 10, Haverkamp does not explicitly teach however Ehrecke teaches further comprising a weight sensor operatively coupled to the controller and configured to identify the weight of harvested crop in the tank; (column 2 line 10-15 harvesting assemblies all affect engine load as does weight sensor)
wherein the at least one sensed factor associated with the harvested crop includes the weight of harvested crop in the tank (column 3 line 35-45 as with moisture content ECU can adjust power curve to match load accordingly).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Haverkamp based on the teachings of Ehrecke to teach further comprising a weight sensor operatively coupled to the controller and configured to identify the weight of harvested crop in the tank; wherein the at least one sensed factor associated with the harvested crop includes the weight of harvested crop in the tank. The motivation would be The motivation would be to match engine requirements with power outputs (Ehrecke column 1 line 40-45).
Regarding claim 11, see the rejection to claim 1 as the limitations are substantially similar. Note Haverkamp and Ehrecke teach a third power curve.
Regarding claim 12-20, see the rejection to claim 1, 3-4, 10, 7, 10, 5, and 4 as the limitations are substantially similar
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747